Hallam, J.
(dissenting).
I dissent.
I will not concern myself with the question whether a building permit once issued can be revoked, or whether under the facts in this case plaintiff acquired any vested rights by reason of the action or nonaction of city officials.
I address myself to the main question, whether the state has the constitutional power to regulate the location of grocery stores in a large city. We need not look in the Constitution to find †1, power. The power exists unless it has been taken away. The contention is that such regulation violates the portion of the Fourteenth amendment to the Federal Constitution, which prohibits the state from depriving any person of his property without due process of law. It may be conceded that the constitutional provision above cited not only prohibits the taking away from a man the title to his property, without compensation; it prohibits the depriving him of the use of his property as well.
I enter upon the discussion of the question realizing that some of the views which I entertain are opposed to the greater number of decisions. This is always a consideration of importance, for decisions of courts are • usually arrived at with thoughtful care, yet we should not overlook the fact that precedent is sometimes followed with too much obedience. It should be said, however, that there are some well considered decisions in harmony with the views here expressed, and also that the preponderance of authority the other way is not so great as would at first appear from the cases cited. Many of these cases involve only common law rights and the right of the court to impose restrictions; others involve only the construction of statutes or charter provisions and decide no constitutional question at all.
We must take judicial notice of some of the things which everybody knows. In every city and every hamlet there are business districts and residence districts more or less distinct. They are located by certain logical laws of trade and conduct. The business district is central; the residence district, suburban. As the city grows the central business district becomes inadequate for all the city’s business needs. Accordingly, local business districts spring up, and they too are in a general way separated from the residence districts. -Usually these follow lines of *239traction. No government has planned this separation. Without any definite plan, the intuitive efforts oi the mass of people of every community has been devoted more or less consciously to maintain this separation. The fact is that people generally recognize that a business district is not the best place for a family home. The man of thrift, whether of large means or small, looks forward to a home out from the center of business activities, where he may live upon a plot of ground more or less ample in space, suitable for the bringing up of a family. The consideration is partly aesthetic, but it is in far greater measure purely practical. The prompting motives are, better light and air, better moral surroundings, and better conditions for recreation. The result is that districts spring up devoted exclusively to the building of homes.
We are not concerned with the question whether such homes are large or small. When a city block has been devoted to the building of homes, with the incidental breathing spaces about them, the property in the district acquires a value, by reason of that exclusive use. The effect of the erection of a business structure in a residence block1 is well known. To an extent it changes the character of the locality from residence to business. It is a matter of common knowledge that the erection of a single grocery store, with its characteristic architecture and mode of construction and operation in a block theretofore devoted exclusively to homes, annihilates the value of residences round about. The reasons for this depreciation in value are the same as those which in the first instance prompted home owners to locate their homes away from the center of trade.
It is said this relator has a vested right guaranteed him by the Constitution to damage his neighbors’ homes by devoting his lot to a use incongruous with the use of property in the vicinity, and that no power can stop him, for to stop this damage would be to take his property without due process of law. If it be said that the owner of a lot in a district of homes has the vested right to use it as he sees fit, notwithstanding the damage to his neighbor, then what of the right of his neighbor whose' property value he destroys! Has the one a vested right to destroy and the other no right at all to be protected ? In my judgment this slaughter of property value is something the legislature has power to prevent. Courts have exercised the power to abate what they have de*240nominated nuisances at common law. This grocery store was not a nuisance at common law. But it does not follow that the legislature may not regulate the location of business structures that were not nuisances at common law. It may do so. “There are many things that a man might do at common law that the states may forbid. lie might embezzle until a statute cut down his liberty.” Holmes, J., in Noble State Bank v. Haskell, 219 U. S. 104, 31 Sup. Ct. 186, 55 L. ed. 112, 32 L.R.A. (N.S.) 1062, Ann. Cas. 1912A, 487.
In my opinion the foregoing facts furnish a justification for restriction by the state of business structures in a residence district. The Fourteenth amendment has not abrogated the police power of the state. What may be done by the state under the exercise of that power without conflict with the Fourteenth amendment is a Federal question, upon which the Federal Supreme Court has often spoken.
It is said the police power is “one of the most essential of powers, at times the most insistent, and always one of the least limitable of the powers of government.” District of Columbia v. Brooke, 214 U. S. 138, 149, 39 Sup. Ct. 560, 563, 53 L. ed. 941.
It is held that the police power of a state embraces regulations designed to promote the public convenience or the general prosperity as well as those to promote public health, morals or safety; it is not confined to the suppression of what is offensive, disorderly or unsanitary, but extends to what is for the greatest welfare of the state.' Bacon v. Walker, 204 U. S. 311, 27 Sup. Ct. 289, 51 L. ed. 499; Chicago, B. & Q. Ry. Co. v. State, 200 U. S. 561, 592, 26 Sup. Ct. 341, 50 L. ed. 596.
It is said that “in a general way * * * the police power extends to all the great public needs. * * * It may be put forth in aid of what is sanctioned by usage, or held by the prevailing morality or strong and preponderant opinion to be greatly and immediately necessary to the public welfare.” Noble State Bank v. Haskell, 219 U. S. 104, 111, 31 Sup. Ct. 186, 188, 55 L. ed. 112, 32 L.R.A. (N.S.) 1062, Ann. Cas. 1912A, 487.
The police power, it is said, “does not confer power upon the whole people to control rights which are purely and exclusively private * * * but it does authorize the establishment of laws requiring each citizen to bo conduct himself, and so use his own property, as not unnecessarily to *241injure another. * * * Under these powers the government regulates the conduct of its citizens one towards another, and the manner in which each shall use his own property, when such regulation becomes necessary for the public good.” Munn v. Illinois, 94 U. S. 113, 124, 125, 24 L. ed. 77.
In Gundling v. Chicago, 177 U. S. 183, 188, 20 Sup. Ct. 633, 635, 44 L. ed. 725, it was said: “Regulations respecting the pursuit of a lawful trade or business are of very frequent occurrence in the various cities of the country, and what such regulations shall be and to what particular trade, business or occupation they shall apply, are questions for the state to determine, and their determination comes within the proper exercise of the police power by the state, and unless the regulations are so utterly unreasonable and extravagant in their nature and purpose that the property and personal rights of the citizen are unnecessarily, and in a manner wholly arbitrary, interfered with or destroyed withorrt due process of law, they do not extend beyond the power of the state to pass, and they form no subject for Federal interference.”
The power is not confined to regulations of business which is a nuisance per se, “and so long as the regulation in question is not shown to be clearly unreasonable and arbitrary, and operates uniformly upon all persons similarly situated in the particular district, the district itself not appearing to have been arbitrarily selected, it cannot be judicially declared that there is a deprivation of property without due process of law, or a denial of the equal protection of the laws, within the meaning of the Fourteenth amendment.” Reinman v. City of Little Rock, 237 U. S. 171, 177, 35 Sup. Ct. 511, 513, 59 L. ed. 900.
Such laws are not, it is said, “obnoxious to constitutional provisions * * * merely because they do not provide compensation to the individual whose liberty is restrained. He is presumed to be rewarded by the common benefits secured.” Watertown v. Mayo, 109 Mass. 315, 318, 12 Am. Rep. 694.
These principles would seem to cover this case. They have been applied to similar cases.
In Garrett v. Janes, 65 Md. 260, 267, 3 Atl. 597, 600, the court said: “We see no difficulty in the standing together of a special ordinance adapted to a particular locality, such as Mount Vernon Place, and a general one *242applicable to the streets and alleys of the city at large. The need of such discrimination is apparent. * * * In a city noted for its monuments, municipal legislation peculiar to their neighborhood would seem indispensable; and we regard the ordinance allowing steps, porticos, or any other ornamental structure to extend nine feet into Mount Vernon Place a valid and reasonable exercise of statutory power.”
The foregoing ease is cited in Cochran v. Preston, 108 Md. 220, 229, 70 Atl. 113, 23 L.R.A. (N.S.) 1163, 129 Am. St. 432, 15 Ann. Cas. 1048, but that case was decided on other grounds. Bostock v. Sams, 95 Md. 400, 52 Atl. 665, 59 L.R.A. 282, 93 Am. St. 394, does not overrule it. That case involved-only the common-law right of landholders. Nor does Stubbs v. Scott, 127 Md. 86, 95 Atl. 1060. That case involved the power of a city to make restrictions without statutory authority. State v. Gurry, 121 Md. 534, 88 Atl. 546, 47 L.R.A. (N.S.) 1087, Ann. Gas. 1915B, 957, sustaining a law limiting the use of property along race lines, goes far toward sustaining restrictive statutes.
The California court has sustained legislation prohibiting the location in residence districts of a laundry, Ex Parte Quong Wo, 161 Cal. 220, 118 Pac. 714; a lumber yard, In re Montgomery, 163 Cal. 457, 125 Pac. 1070, Ann. Cas. 1914A, 130; and a brick yard, Ex Parte Hadacheck, 165 Cal. 416, 132 Pac. 584, L.R.A. 1916B, 1248. The last decision was affirmed in the United States Supreme Court, 239 U. S. 394, 36 Sup. Ct. 143, 60 L. ed. 348. In this case, while there were charges made that the business was a menace to health, the court did not so find, but the basis of the decision is that the surrounding region had become a residence section and that the occupants of the neighboring dwellings are seriously discommoded by the operation of the business, and that the continuance of the business in its present location was so detrimental to the interests of others as to require suppression.
In Eubank v. City of Richmond, 110 Va. 749, 67 S. E. 376, 49 Ann. Cas. 186, the court sustained as a proper exercise of the police power an ordinance which required the committee on streets to establish a building line on a street on request of two-thirds of the property owners. This decision was reversed in 226 U. S. 137, 33 Sup. Ct. 76, 42 L.R.A. (N.S.) *2431123, 57 L. ed. 156, Ann. Cas. 1914B, 192, but solely on the ground that the ordinance gave to the owners of other property the arbitrary right to control the property of the plaintiff in error.
In Rideout v. Knox, 148 Mass. 368, 19 N. E. 390, 2 L.R.A. 81, 12 Am. St. 560, the court sustained a law proscribing the proverbial “spite fence,” and this was cited with approval by the United States Supreme Court in Camfield v. United States, 167 U. S. 518, 523, 17 Sup. Ct. 864, 42 L. ed. 260.
In Attorney General v. Williams, 174 Mass. 476, 55 N. E. 77, 47 L.R.A. 314, the court said of a law providing for regulation of the character of buildings about Copley Squáre, that it might have been sustained under the police power, but it in fact made provision for condemnation.
In Welch v. Swasey, 193 Mass. 364, 79 N. E. 745, 118 Am. St. 523, 23 L.R.A. (N.S.) 1160, the court sustained a law limiting the height of buildings in residence districts in Boston. The reason assigned was that the law involved elements of safety, but the following language is significant : “The value of land and the demand for space, in those parts of Boston where the greater part of the buildings are used for purposes of business or commerce, is suei as to 'call for buildings of greater height than are needed in those parts of the city where the greater part of the buildings are used for residential purposes. It was, therefore, reasonable to provide in the statute that buildings might be erected to a greater height in the former parts of the city than in the latter, even if some of the streets in the former are narrower than those in the latter.” This decision was affirmed in 214 U. S. 91, 29 Sup. Ct. 567, 53 L. ed. 923.
In State v. Withnell, 91 Neb. 101, 135 N. W. 376, 40 L.R.A. (N.S.) 898, an ordinance of the city of Omaha prohibiting the construction of a brick kiln within the city was sustained.
A word as to the contra decisions. There has not been entire uniformity among decisions which construe strictly the power of a state to make restrictions upon structures upon land. Some would hold restrictions upon automobile garages valid. People v. Ericsson, 263 Ill. 368, 105 N. E. 315, L.R.A. 1915D, 607, Ann. Cas. 1915C, 183; People v. Village of Oak Park, 266 Ill. 365, 107 N. E. 636. Others would hold such restrictions void. People v. Stroebel, 209 N. Y. 434, 103 N. E. 735.
Cases involving the validity of statutes or ordinances forbidding the *244eroetion of billboards are numerous. Quite uniformly they have held such legislation invalid. In some cases of ordinances the fact that there existed no statutory authority was a potent consideration. Curran Bill Posting v. City of Denver, 47 Colo. 221, 107 Pac. 261, 27 L.R.A.(N.S.) 544; Crawford v. City of Topeka, 51 Kan. 756, 33 Pac. 476, 20 L.R.A. 692, 37 Am. St. 323. In most of them the controlling consideration was that the purpose of the prohibition was purely aesthetic, and that such considerations cannot sustain a restrictive, law. Haller Sign Works v. Training School, 249 Ill. 436, 94 N. E. 920, 34 L.R.A.(N.S.) 998; City of Passaic v. Paterson Bill Posting A. & S. P. Co. 72 N. J. Law, 285, 62 Atl. 267, 111 Am. St. 676, 5 Ann. Cas. 995; People v. Murphy, 195 N. Y. 126, 88 N. E. 17, 21 L.R.A.(N.S.) 735; State v. Whitlock, 149 N. C. 542, 63 S. E. 123, 128 Am. St. 670, 16 Ann. Cas. 765. I do not think these cases controlling. The California court, though in line with the weight of authority, in declaring legislation of this sort void, Varney & Green v. Williams, 155 Cal. 318, 109 Pac. 867, 21 L.R.A.(N.S.) 741, 132 Am. St. 88, found no trouble in sustaining the restrictions as to business structures above referred to.
In People v. City of Chicago, 261 Ill. 16, 103 N. E. 609, 49 L.R.A.(N.S.) 438, Ann. Cas. 1915A, 292, and Willison v. Cooke, 54 Colo. 320, 130 Pac. 828, 44 L.R.A.(N.S.) 1030, ordinances forbidding stores in certain districts were held void, but there was no statutory authority for the ordinances in either of these cases.
In State v. Withnell, 78 Neb. 33, 110 N. W. 680, 8 L.R.A.(N.S.) 978, 126 Am. St. 586, an ordinance making it unlawful to build except upon a certain line was held void, but there also was the element of control by neighboring property owners as in the case of Eubank v. City of Richmond, supra.
In Quintini v. Board of Aldermen, 64 Miss. 483, 1 South. 625, 60 Am. Rep. 62, the question was as to the validity of a statute making it unlawful to build on the beach side of a shell road any shanty or other building when the same has a tendency to obstruct the view or the sea breeze, and it was held void. The prohibition was against any building whatsoever.
As to decisions holding void legislative acts, or ordinances authorized by legislative acts, which restrict the construction of business structures in *245residence districts, or the line on which buildings may be built, I have found only the following: St. Louis v. Dorr, 145 Mo. 466, 41 S. W. 1094, 46 S.W. 976, 42 L.R.A. 686, 68 Am. St. 575, relating to location of such buildings; and City of St. Louis v. Hill, 116 Mo. 527, 22 S. W. 861, 21 L.R.A. 226; People v. Calder, 89 App. Div. 503, 85 N. Y. Supp. 1015; Fruth v. Board, 75 W. Va. 456, 84 S. E. 105, L.R.A. 1915A, 981, involving legislation as to building line.
My opinion is that the statute in question, at least as applied to stores, was a valid exercise of legislative power.
Justice Holt concurs in the foregoing dissent.